UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4727


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NORMAN LEE GROOMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:91-cr-00005-nkm-mfu-1)


Submitted:   November 24, 2010            Decided:   December 23, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, Nancy S.
Healey, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman       Lee    Grooms        appeals         the    eleven-month        sentence

imposed    on     him    upon     revocation            of     his     supervised        release.

Grooms argues that his sentence is plainly unreasonable because

consideration of the relevant factors enumerated in 18 U.S.C.

§ 3553(a) (2006) supports imposition of a sentence shorter than

eleven months.          He also contends that the district court failed

to adequately explain its reasons for his sentence and did not

address factors supporting a downward variance.                             We affirm.

            This        court     will        affirm      a     sentence        imposed     after

revocation        of    supervised            release         if     it    is      not    plainly

unreasonable.           United    States          v.    Thompson,         595   F.3d     544,   546

(4th Cir. 2010).            The       first    step      in     this      review    requires      a

determination of whether the sentence is unreasonable.                                     United

States v.    Crudup,       461    F.3d        433,      438    (4th Cir. 2006).             “This

initial    inquiry       takes        a    more       ‘deferential         appellate      posture

concerning issues of fact and the exercise of discretion’ than

reasonableness          review        for      guidelines            sentences.”           United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup,     461    F.3d     at        439)     (applying            “plainly     unreasonable”

standard    of     review       for       probation      revocation).            Only     if    the

sentence is procedurally or substantively unreasonable does the

inquiry proceed to the second step of the analysis to determine



                                                  2
whether the sentence is plainly unreasonable.                       Crudup, 461 F.3d

at 438-39.

           A        supervised           release     revocation          sentence     is

procedurally     reasonable         if    the    district    court    considered     the

advisory policy statement range based upon Chapter Seven of the

U.S. Sentencing Guidelines Manual and the 18 U.S.C. § 3553(a)

(2006) factors applicable to supervised release revocation.                          See

18 U.S.C. § 3583(e); Crudup, 461 F.3d at 438-40.                         A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                     Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation      sentence      as     it    must     be    when     imposing    a    post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                   Thompson, 595 F.3d at 547

(internal quotation marks omitted).

           We       find     that        Grooms’     sentence       is     procedurally

reasonable.      The district court engaged counsel in a discussion

concerning     an    appropriate         sentence    in    light    of   Grooms’    past

history   and       his    conduct       leading    to    the    instant      supervised

release violation.           The court concluded Grooms demonstrated an

unwillingness to follow the provisions of his supervised release

and it sentenced him accordingly.



                                             3
            Grooms maintains his sentence did not rest on a proper

basis     and      relies       principally       on     the      district          court’s

unwillingness       to    consider       the    lengthy        sentence         Grooms    has

already served for his original offense.                   However, the district

court’s approach was the correct one.                   While it did not consider

Grooms’ original offense, it did consider the circumstances of

his     instant     violation      in     the    context        of        the    applicable

considerations       enumerated      in    § 3553(a).            We       therefore      find

Grooms’ sentence substantively reasonable.

                Accordingly,        we     affirm        the      district          court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented          in    the    materials

before    the     court   and    argument       would    not    aid       the    decisional

process.

                                                                                   AFFIRMED




                                           4